DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 10, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 105536635, hereinafter Wei, cited on IDS) in view of Wang et al. (CN 201735264, hereinafter Wang, cited on IDS).
Regarding claim 1, Wei discloses a material intake device, comprising: a housing (figure 1, item 3), wherein an inlet port is provided at a first end of the housing (see figure 1), and an outlet port is provided at a second end of the housing (see figure 1). Wei is silent to an exhaust port and a separation plate as recited.  Wang teaches a material intake device (figure 1) including a housing provided with an exhaust port (item 5) used for exhausting air in the housing; and a separation plate (item 4), wherein the separation plate is provided within the housing to isolate the inlet port (item 1) from the exhaust port (see figure 1), an air inlet duct and an exhaust duct are formed respectively between the separation plate and sidewalls of the housing, the exhaust port is communicated with the exhaust duct, and an overflow port connecting the air inlet duct to the exhaust duct is provided between a bottom of the separation plate and the sidewalls of the housing (see area around item 4 in figure 1).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Wei with the exhaust port and separation plate of Wang for the purpose of allowing gasses to exit the apparatus while avoiding loss of particulate matter.
Regaridng claim 4, Wei discloses a suction port wherein the suction port is provided with an inlet and an outlet, the outlet is communicated with the inlet port (figure 1, see inlet to item 3), and the inlet is used for sucking urea so as to convey urea into the housing (disclosure provides a urea machine, and thus this would be the intended use of this machine).
Regarding claim 10, Wei discloses a water inlet (the disclosure indicates a system for producing a urea solution, and thus water is added through an inlet).  If it is determined that Wei does not disclose such an inlet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an inlet for the purpose of producing a urea solution.
Regarding claims 11, 14, and 20, Wei discloses a material intake device as part of a urea preparation machine (technical field and background technique sections).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 105536635, hereinafter Wei, cited on IDS) in view of Wang et al. (CN 201735264, hereinafter Wang, cited on IDS), as applied to claim 1 above, and further in view of Longgui (CN 204973750, hereinafter Longgui, cited on IDS).
Regarding claim 5, Wei is silent to a material striking portion as recited.  Longgui teaches a mixing system (figure 1) including a material striking portion (items 1 and 3) wherein the material striking portion is rotatably provided in the housing so as to remove material attached to the housing (item 3 is identified as a scraper to remove material from the device).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Wei with the material striking portion of Longgui for the purpose of cleaning the interior of the device and/or ensuring that all the material placed in the device moves downstream for further processing.
Regarding claim 15, Wei discloses a material intake device as part of a urea preparation machine (technical field and background technique sections).

Allowable Subject Matter
Claims 2, 3, 6-9, 12, 13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is deemed to contain allowable subject matter because it recites a specific configuration of the separation plate that is not reasonably taught, disclosed, or suggested by the prior art.
Claim 6 is deemed to contain allowable subject matter because it recites a specific configuration of the material striking portion that is not reasonably taught, disclosed, or suggested by the prior art.
Clams 3, 7-9, 12, 13, and 16-19 depend directly or indirectly from at least one of claims 2 and 6, and thus also contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774